Exhibit 10.1

 

FOURTEENTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Fourteenth Amendment to Employment Agreement is made and entered into as of
September 1, 2005, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Robert M. Gans (“Executive”).

 

Recitals

 

  A) On September 20, 1994 an Employment Agreement was made and entered into by
and between Executive and Price Enterprises, Inc.

 

  B) Said Employment Agreement has been assigned to Employer and amended on
thirteen prior occasions;

 

  C) Employer and Executive now desire to further amend the Employment
Agreement, as set forth hereinbelow:

 

Agreement

 

  1) Section 3.1 of the Employment Agreement, which currently provides:

 

3.1 Term. The term of Executive’s employment hereunder shall commence on
October 17, 1994 and shall continue until October 16, 2005 unless sooner
terminated or extended as hereinafter provided (the “Employment Term”).

 

is hereby amended, effective as of September 1, 2005, to provide as follows:

 

3.1 Term. The term of Executive’s employment hereunder shall commence on
October 17, 1994 and shall continue until October 16, 2006 unless sooner
terminated or extended as hereinafter provided (the “Employment Term”).

 

  2) All other terms of the Employment Agreement, as amended, shall remain
unaltered and fully effective.



--------------------------------------------------------------------------------

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE

     

EMPLOYER

Robert M. Gans      

PRICESMART, INC.

/s/ Robert M. Gans

     

By:

 

/s/ Robert E. Price

       

Name:

 

Robert E. Price

       

Its:

 

CEO